              Case 5:17-cr-00068-EJD Document 229 Filed 07/10/19 Page 1 of 9




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KAREN KREUZKAMP (CABN 246151)
   STEPHEN MEYER (CABN 263954)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7014
             FAX: (415) 436-7234
 8           Karen.Kreuzkamp@usdoj.gov
             Stephen.Meyer@usdoj.gov
 9
     Attorneys for the United States of America
10

11                                UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                        SAN JOSE DIVISION

14   UNITED STATES OF AMERICA,                        )   NO. 17-CR-0068-008 EJD
                                                      )
15      v.                                            )   GOVERNMENT’S SENTENCING
                                                      )   MEMORANDUM
16   GERBER MORALES,                                  )
     a/k/a “Choco,” a/k/a “Chuki,”                    )   Sentencing Date: July 17, 2019
17                                                    )   Time:            1:30 p.m.
             Defendant.                               )
18                                                    )
                                                      )
19                                                    )
20
             The government respectfully submits this sentencing memorandum to request that the
21
     Court sentence defendant Gerber Morales to 87 months of imprisonment, five years of
22
     supervised release, and a $200 special assessment. This sentence is at the top of the applicable
23
     Guidelines range, which is 70-87 months, but would be at the bottom of the Guidelines range
24
     without the two-point reduction for the safety-valve. Given that the defendant has been (and
25
     continues to be) a dedicated MS-13 gang member for at least 7 years, was part of a gang that was
26
     dedicated to committing acts of violence against rivals and threatening violence against others,
27
     personally possessed at least two firearms, attended at least 17 MS-13 gang meetings and held a
28
     GOVT’S SENTENCING MEMORANDUM
     NO. 17-CR-0068-008 EJD                          1
                 Case 5:17-cr-00068-EJD Document 229 Filed 07/10/19 Page 2 of 9




 1 position of leadership for a short period of time, and was a key player in the gang’s distribution

 2 of crystal methamphetamine in Santa Cruz since at least March 2015, the government believes

 3 that a sentence of 87 months is the lowest sentence necessary to achieve all of the goals of

 4 sentencing.

 5      I.        Offense Conduct

 6           As set forth in more detail in Probation’s Presentence Investigation Report (the “PSR”),

 7 the defendant has been an active member of the Santa Cruz Salvatruchas Locos 13 (“SCSL”)

 8 clique of the MS-13 gang for the last seven to eight years. (PSR ¶28). Even since his arrest on

 9 the instant federal case, the defendant has remained an active MS-13 gang member, albeit in a

10 custodial setting rather than on the streets.1

11           It is undisputed that the MS-13 transnational gang is among the most violent and ruthless

12 street gangs in the United States, and that its members rely on its violent reputation to control

13 territory in which to conduct their drug trafficking and extortion activities and to dissuade

14 witnesses from reporting their criminal activities to law enforcement. As a clique of MS-13,

15 SCSL members committed acts of violence, including murder and extortion, and sold crystal

16 methamphetamine for the benefit of their clique and the transnational MS-13 gang.

17           To carry out their violent crimes, the SCSL gang regularly collected money for firearms

18 for the gang and passed around guns for use by SCSL members. At a meeting on March 21,

19 2015, defendant Morales collected the money.2 Defendant Morales has admitted to carrying a

20 firearm on at least one occasion in 2014. Defendant Morales was also given another gun by an

21

22
             1
             Jail classification records reflect that defendant Morales has been classified as an active
23 gang member during his entire time in custody. In addition, jail disciplinary records reflect that:
   (1) Morales admitted to possessing several pieces of metal (1 inch in length) in his cell on
24 9/29/18 for which he received an administrative sanction of 15 days lost privileges, (2) Morales
   was found to have been engaged in a fight in the jail on 8/16/18 (no other info is known to the
25 government at this time), (3) Morales was found to have engaged in a planned attack with two of
   his co-defendants against a single individual on 3/16/18, and (4) on three separate occasions,
26 Morales was found to be in possession of “pruno,” for which he also received administrative
   sanctions.
27         2
             Defendant Morales was known to have attended at least 17 SCSL monthly meetings
28 between   May   2013 and January 2017. He was made the Number 2 in charge of SCSL for a short
   period of time in January 2016 until April 2016.
     GOVT’S SENTENCING MEMORANDUM
     NO. 17-CR-0068-008 EJD                           2
              Case 5:17-cr-00068-EJD Document 229 Filed 07/10/19 Page 3 of 9




 1 MS-13 member for safekeeping, and Morales later gave that gun to another MS-13 member who

 2 did not have a firearm available for his use. (PSR ¶¶ 28-29).

 3          As a member of SCSL, defendant Morales and other MS-13 members participated in

 4 periodic armed patrols of their gang’s turf to maintain control over that area. (PSR ¶28). SCSL

 5 also periodically went into rival gang territory to look for rivals to attack or threaten and

 6 intimidate. On July 15, 2016, defendant Morales and other MS-13 members went on patrol into

 7 the rival territory of the Beach Flat Sureños gang. The MS-13 members spotted an individual

 8 that they believed to be a rival gang member, and co-defendant Escalante-Torres shot the

 9 perceived rival. (PSR ¶42). Up until this point, the SCSL gang was known for typically

10 attacking rivals with their fists or with knives and similar weapons, rather than by firing guns at

11 them. From this point on, however, SCSL’s participation in more extreme violence became their

12 norm, ultimately culminating in the murder of a perceived rival on September 22, 2016.

13 Defendant Morales was not directly involved in the planning or the execution of this murder.

14 However, after this murder, several SCSL members, including Morales, received increasing

15 pressure to commit a murder since they had not yet committed one. The government arrested

16 defendant Morales and others on drug and extortion charges in order to disrupt their plans to

17 carry out at least one additional murder.

18          As a member of SCSL, defendant Morales directly disciplined other members of SCSL

19 by beating them for at least 13 seconds (the count to 13 usually takes significantly longer than 13

20 seconds). (PSR ¶29). These 13 second beat downs were a long standing MS-13 tradition, and

21 were also used to initiate every new MS-13 member.

22          From at least April 2012, the SCSL gang was extorting people and selling drugs for the

23 benefit of SCSL and MS-13 generally. Defendant Morales was not directly involved in the

24 extortion activities, but was well aware of them since they were discussed at numerous SCSL

25 meetings. (PSR ¶30).

26           From at least March 2015, defendant Morales was one of two SCSL members directly

27 involved in selling crystal methamphetamine on behalf of SCSL. Between April 2015 and

28 September 2015, defendant Morales sold over 50 grams of crystal methamphetamine to a
     GOVT’S SENTENCING MEMORANDUM
     NO. 17-CR-0068-008 EJD                           3
                   Case 5:17-cr-00068-EJD Document 229 Filed 07/10/19 Page 4 of 9




 1 confidential informant working with law enforcement. Defendant Morales admitted that he in

 2 fact sold at least 150 grams of actual methamphetamine, but less than 500 grams of actual

 3 methamphetamine. (PSR ¶¶ 31-41). Among the SCSL gang members, defendant Morales was

 4 one of two members who were the most directly involved in dealing drugs.

 5      II.         Guidelines Calculation

 6            Based on the defendant’s plea to Counts One (RICO conspiracy) and Three (conspiracy

 7 to distribute 50 grams and more of crystal methamphetamine), the parties agree that the

 8 Guidelines are calculated as follows:

 9            a.       Base Offense Level, U.S.S.G. §2E1.1(a)(2) (Racketeering)                       32
                       (Most serious underlying racketeering activity: collective distribution of
10                     150 grams or more of actual methamphetamine (§2D1.1))
11
              b.       Acceptance of Responsibility:                                                  -3
12                     If I meet the requirements of U.S.S.G. § 3E1.1, I may be entitled to
                       a three-level reduction for acceptance of responsibility, provided
13                     that I forthrightly admit my guilt, cooperate with the Court and the
                       Probation Office in any presentence investigation ordered by the
14                     Court, and continue to manifest an acceptance of responsibility
                       through and including the time of sentencing.
15
              c.       Adjusted Offense Level:                                                        29
16

17            The parties contemplated that defendant Morales may be eligible for the safety-valve,

18 which would allow him to escape the ten-year mandatory minimum for the drug charge, as well

19 as obtain a two-level reduction from the applicable Guidelines. The government agrees that the

20 defendant has now met all of the requirements for the safety-valve and therefore the Total

21 Offense Level is 27. The defendant has a criminal history category of I, which results in a

22 Guidelines range of 70 to 87 months. Without the two-level safety-valve reduction, defendant

23 Morales’s Guidelines range would have been 87 to 108 months, with a mandatory minimum

24 sentence of 120 months.

25            The government has classified the defendants into two groups. Group One includes all of

26 the defendants who were not directly involved in the conspiracy to murder Victim-2, five of

27 whom have pled guilty. Group Two consists of all of the defendants who were directly involved

28 in the conspiracy to murder Victim-2. With respect to Group One, three of the defendants were
     GOVT’S SENTENCING MEMORANDUM
     NO. 17-CR-0068-008 EJD                             4
                   Case 5:17-cr-00068-EJD Document 229 Filed 07/10/19 Page 5 of 9




 1 charged with the drug conspiracy count, and three were not. All six of these defendants

 2 Guidelines are based on the drug trafficking conspiracy, and the Total Offense Level is identical

 3 before the application of a potential safety-valve reduction. However, in a twist of irony, only

 4 the defendants who were directly involved in the drug trafficking are eligible for the two-level

 5 safety-valve reduction. Thus, the defendants most directly involved in the drug trafficking

 6 conduct are actually obtaining a lower Total Offense Level calculation. The government,

 7 therefore, is considering both the Guidelines range before the safety-valve reduction and the

 8 Guideline range after the safety-valve reduction in evaluating the appropriate sentence for each

 9 of the defendants in Group One.3 Of course, the other 3553(a) factors also play a critical role in

10 reaching the government’s ultimate sentencing recommendation.

11      III.        Other Section 3553(a) Factors

12             The factors listed under 18 U.S.C. § 3553(a) indicate that a sentence at the top of the

13 applicable sentencing Guidelines range is necessary to achieve the goals of sentencing. The key

14 3553(a) sentencing factors in this case are the nature and circumstances of the offense and the

15 history and characteristics of the defendant, 3553(a)(1), and the need for the sentence to afford

16 adequate deterrence and protect the public from further crimes of the defendant, 3553(a)(2).

17             A. Nature and Circumstances of the Offense

18             The nature and circumstances of the offense are discussed above in the “Offense

19 Conduct” section. In addition, the Guidelines account for some of the relevant factors related to

20 the defendant’s offense conduct (e.g., the amount of drugs involved). However, there are many

21 other aggravating facts regarding the defendant’s offense conduct that are not adequately

22 addressed by the Guidelines. The result is that the Guidelines do not provide increased

23 punishment based on the following aggravating factors relating to the offense conduct:

24             (1) The defendant was an MS-13 gang member for at least 7 years, and regularly attend

25                  SCSL gang meetings at which they discussed their violent crimes and plans to

26
               3
27         The Guidelines range for the defendants in Group Two are driven by the murder of
   Victim-2 and the Base Offense Level begins at 43 for each of those defendants. Thus, their
28 Guidelines ranges are all at least approximately 20 years, with many of them being 30 years to
   life.
     GOVT’S SENTENCING MEMORANDUM
     NO. 17-CR-0068-008 EJD                             5
              Case 5:17-cr-00068-EJD Document 229 Filed 07/10/19 Page 6 of 9




 1              commit further violent crimes, as well as collecting money for guns and to otherwise

 2              support their continuing criminal activity;

 3          (2) MS-13, including defendant’s particular clique (SCSL), engaged in ongoing and

 4              significant violence against rival gangs, which ultimately culminated in a murder;

 5          (3) The defendant was directly involved in patrols of their turf for potential rivals or

 6              others to attack and/or intimidate;

 7          (4) The defendant was directly involved in patrols of rival gang territory to seek out

 8              rivals to attack, including one patrol in rival gang territory that led to the shooting of a

 9              perceived rival by one of the MS-13 gang members that was patrolling in the same

10              car with defendant Morales;

11          (5) The defendant personally possessed at least two guns on separate occasions, and

12              provided one of the guns to another MS-13 gang member for his use, knowing that it

13              would likely be used from violent crime; and

14          (6) The defendant was directly involved in disciplining fellow gang members by beating

15              them, and for a short period of time he was the Number 2 leader of the SCSL clique.

16 Thus, the offense conduct that is taken into account in reaching the Guidelines calculation for

17 this defendant only accounts for the drug trafficking aspects of the RICO conspiracy. In doing

18 so, it fails to account for large amounts of offense conduct that is far more troubling and which

19 are aggravating factors for sentencing.

20          If drug trafficking was the extent of defendant’s offense conduct, the government might

21 be in agreement with Probation’s recommendation of a below-Guidelines sentence, given the

22 social history that is a mitigating factor for sentencing. However, given the significant amount

23 of aggravating factors that are not even reflected in the Guidelines calculation, the social

24 circumstances are dwarfed when considering sentencing mitigation.

25          B. History and Characteristics of the Defendant

26          The offense conduct in this case, especially defendant Morales’s long-time membership

27 in MS-13, accounts for the most significant aggravating factor in the history and characteristics

28 of the defendant. In addition, while he has been in custody on the instant case, defendant
     GOVT’S SENTENCING MEMORANDUM
     NO. 17-CR-0068-008 EJD                            6
              Case 5:17-cr-00068-EJD Document 229 Filed 07/10/19 Page 7 of 9




 1 Morales has committed several disciplinary offenses ranging from the possession of contraband

 2 such as “pruno” on three occasions and metal objects on another occasion, to engaging in jail

 3 fights, including one that was a planned attack by the defendant and two of his co-defendants

 4 against a single inmate.

 5          On the other hand, a potentially mitigating aspect of the defendant’s history and

 6 characteristics is his lack of prior convictions. However, this potential sentencing mitigation is

 7 tempered by the fact that defendant Morales was actively engaged in criminal conduct for many

 8 years, but simply was not caught. This is not a situation where the instant offense was an

 9 isolated incident or a brief foray into criminal activity by this defendant. Defendant Morales

10 joined a gang dedicated to violent crime and he demonstrated his commitment to the gang and its

11 crimes by regularly attending meetings, providing money for guns and to otherwise support the

12 gang, by personally possessing guns, by personally patrolling with the gang to attack rivals, and

13 by selling crystal methamphetamine to further support the gang.

14          A truly mitigating aspect of the defendant’s history and characteristics is his upbringing,

15 which admittedly was tragic and likely contributed to his decision to join the violent MS-13

16 gang. The defendant’s father was murdered in El Salvador when the defendant was only three

17 years old. (PSR ¶69). The defendant’s mother was absent fighting in the civil war and later

18 working in another city. (PSR ¶71). The defendant was raised by his grandparents, but his uncle

19 regularly beat him, and even threatened him with a gun on one occasion when he was only about

20 12 years old. (PSR ¶76). The abuse finally stopped when Morales was old enough to defend

21 himself, at age 15 or 16. (PSR ¶77). Morales began drinking alcohol and smoking marijuana at a

22 young age, and his abuse of alcohol was a problem until he stopped drinking about 5 years ago.

23 (PSR ¶83-84). Morales also began using methamphetamine when he was 21 years old and used

24 it two to four times a month. (PSR ¶83).

25          In the end, the government does not believe that this mitigation warrants a sentence

26 below the very top of the applicable Guidelines range given the overwhelming number of

27 aggravating facts.

28
     GOVT’S SENTENCING MEMORANDUM
     NO. 17-CR-0068-008 EJD                          7
              Case 5:17-cr-00068-EJD Document 229 Filed 07/10/19 Page 8 of 9




 1          The U.S. Probation Office’s recommendation of a sentence of 60 months appears to be

 2 grounded solely in defendant Morales’s abuse as a child and his use of marijuana and alcohol at

 3 a young age. However, Probation fails to adequately account for the multitude of aggravating

 4 factors and does not balance them against this mitigating factor. Probation’s recommendation

 5 seems to be based on a classification of this defendant as simply another drug dealer, and then

 6 makes a wholesale rejection of the sentencing Guidelines calculation for drug offenses, and fails

 7 to account for all of the other criminal conduct by this defendant that makes up the RICO

 8 conspiracy offense conduct. The PSR recommendation recites what appear to be aggravating

 9 sentencing factors – the seriousness of the offense, but only highlighting his involvement in

10 selling crystal methamphetamine – and also recites what appear to be mitigating factors –

11 personal history of abuse. However, aside from reciting these factors, there is no explanation for

12 how these factors, on balance, justify such a large sentencing reduction below the applicable

13 Guidelines range.

14          Probation’s recommendation was also made without knowledge of defendant Morales’s

15 in-custody violence and other jail rule violations. Perhaps by the government highlighting the

16 aggravating factors of the offense conduct, and providing the new information about his in-

17 custody conduct, Probation will reconsider its recommendation. In any event, the Court should

18 not follow Probation’s current recommendation and vary downward from the sentencing

19 Guidelines based solely on his history of a very difficult and abusive childhood. This one

20 mitigating factor should not counterbalance all of the aggravating facts in this defendant’s case.

21 Moreover, to the extent that one may argue that his bad childhood makes him somewhat less

22 blameworthy for becoming the man who got involved in gangs and committed the crimes in this

23 case many years after the abuse ceased, logic dictates that it also makes him a greater risk for

24 recidivism.

25          C. Protection of the Public and Deterrence

26          Specific deterrence and general deterrence are both significant goals of sentencing. A

27 significant sentence is necessary to deter this defendant from future crimes and to assist him in

28
     GOVT’S SENTENCING MEMORANDUM
     NO. 17-CR-0068-008 EJD                          8
              Case 5:17-cr-00068-EJD Document 229 Filed 07/10/19 Page 9 of 9




 1 making the sustained choice to comply with the law and distance himself from gangs and crime

 2 once he is released from custody.

 3          In addition to specific deterrence, general deterrence warrants a significant sentence in

 4 this case. The defendant’s criminal activity included directly supporting the criminal activities of

 5 his fellow gang members, which on one occasion led directly to the shooting of a perceived rival:

 6 Victim-1. More generally, the defendant supported the gang by contributing money for guns and

 7 storing one firearm and then passing it on to another MS-13 member who did not have a gun for

 8 his use. The gang ultimately committed a murder: Victim-2.

 9          Gangs are successful in large part because their members engage in criminal activity in

10 concert. The conspiracy to engage in such concerted criminal activity on an ongoing basis,

11 including crimes of violence, drug trafficking, and use and possession of firearms, presents a

12 substantial threat to the communities in which the gangs operate. As a result, significant

13 punishment is needed for all violent gang members to deter membership and support for such

14 criminal enterprises. The RICO statute is uniquely suited to provide such a deterrent to those

15 who aid and abet and conspire to commit these types of ongoing criminal activities. However,

16 the statute must be sufficiently enforced at sentencing to carry out its full potential for deterrence

17 (both for the specific individual and for others generally).

18      IV. Conclusion

19          Considering all of the 3553(a) sentencing factors, the government respectfully

20 recommends a sentence of 87 months’ imprisonment, a five-year term of supervised release, and

21 a $200 special assessment.

22 Dated: July 10, 2019

23                                                         DAVID L. ANDERSON
                                                           United States Attorney
24

25                                                                        /s/
                                                           STEPHEN MEYER
26                                                         KAREN KREUZKAMP
                                                           Assistant United States Attorneys
27

28
     GOVT’S SENTENCING MEMORANDUM
     NO. 17-CR-0068-008 EJD                           9
